--------------------------------------------------------------------------------

Exhibit 10.35
 


PULSE ELECTRONICS CORPORATION
2012 OMNIBUS INCENTIVE COMPENSATION PLAN
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
PAGE
ARTICLE 1 Effective Date, Objectives and Duration
1
Section 1.1
Effective Date of the Plan
1
Section 1.2
Objectives of the Plan
1
Section 1.3
Duration of the Plan
1
ARTICLE 2 Definitions
1
Section 2.1
“Affiliate”
1
Section 2.2
“Award
1
Section 2.3
“Award Agreement
1
Section 2.4
“Board
1
Section 2.5
“Bonus Shares
1
Section 2.6
“Cash Incentive Award
2
Section 2.7
“CEO
2
Section 2.8
“Code
2
Section 2.9
“Committee” or “Incentive Plan Committee
2
Section 2.10
“Compensation Committee
2
Section 2.11
“Common Stock
2
Section 2.12
“Covered Employee
2
Section 2.13
“Deferred Stock
2
Section 2.14
“Disability” or “Disabled
2
Section 2.15
“Dividend Equivalent
2
Section 2.16
“Eligible Person
2
Section 2.17
“Exchange Act
2
Section 2.18
“Exercise Price
2
Section 2.19
“Fair Market Value
3
Section 2.20
“Grant Date
3
Section 2.21
“Grantee
3
Section 2.22
“Incentive Stock Option
3
Section 2.23
“Including” or “includes
3
Section 2.24
“Management Committee
3
Section 2.25
“Non-Employee Director
3
Section 2.26
“Option
3
Section 2.27
“Other Stock-Based Award
3
Section 2.28
“Performance-Based Exception
3
Section 2.29
“Performance Measures
3
Section 2.30
“Performance Period
3
Section 2.31
“Performance Share” and “Performance Unit
3
Section 2.32
“Period of Restriction
3
Section 2.33
“Person
3
Section 2.34
“Restricted Shares
4
Section 2.35
“Restricted Stock Units
4
Section 2.36
“Rule 16b-3
4
Section 2.37
“SEC
4
Section 2.38
“Section 16 Non-Employee Director
4
Section 2.39
“Section 16 Person
4
Section 2.40
“Separation from Service
4
Section 2.41
“Share
4
Section 2.42
“Stock Appreciation Right” or “SAR
4
Section 2.43
“Subsidiary Corporation
4
Section 2.44
“Surviving Company
4
Section 2.45
“Term
4
Section 2.46
“Termination of Affiliation
4
ARTICLE 3 Administration
5
Section 3.1
Committee
5
Section 3.2
Powers of Committee
5
Section 3.3
No Repricings
7
ARTICLE 4 Shares Subject to the Plan, Maximum Awards, and 162(m) Compliance
7
Section 4.1
Number of Shares Available for Grants
7


 
- i -

--------------------------------------------------------------------------------

 


Section 4.2
Adjustments in Authorized Shares and Awards; Liquidation, Dissolution or Change
of Control
7
Section 4.3
Compliance with Section 162(m) of the Code
9
Section 4.4
Performance-Based Exception Under Section 162(m)
9
ARTICLE 5 Eligibility and General Conditions of Awards
10
Section 5.1
Eligibility
10
Section 5.2
Award Agreement
10
Section 5.3
General Terms and Termination of Affiliation
10
Section 5.4
Nontransferability of Awards
10
Section 5.5
Cancellation and Rescission of Awards
11
Section 5.6
Stand-Alone, Tandem and Substitute Awards
11
Section 5.7
Compliance with Rule 16b-3
11
Section 5.8
Deferral of Award Payouts
12
ARTICLE 6 Stock Options
12
Section 6.1
Grant of Options
12
Section 6.2
Award Agreement
12
Section 6.3
Option Exercise Price
12
Section 6.4
Grant of Incentive Stock Options
12
Section 6.5
Payment of Exercise Price
13
ARTICLE 7 Stock Appreciation Rights
14
Section 7.1
Issuance
14
Section 7.2
Award Agreements
14
Section 7.3
SAR Exercise Price
14
Section 7.4
Exercise and Payment
14
Section 7.5
Grant Limitations
14
ARTICLE 8 Restricted Shares
14
Section 8.1
Grant of Restricted Shares
14
Section 8.2
Award Agreement
14
Section 8.3
Consideration for Restricted Shares
14
Section 8.4
Effect of Forfeiture
15
Section 8.5
Escrow; Legends
15
ARTICLE 9 Performance Units and Performance Shares
15
Section 9.1
Grant of Performance Units and Performance Shares
15
Section 9.2
Value/Performance Goals
15
Section 9.3
Earning of Performance Units and Performance Shares
15
ARTICLE 10 Deferred Stock and Restricted Stock Units
16
Section 10.1
Grant of Deferred Stock and Restricted Stock Units
16
Section 10.2
Vesting and Delivery
16
ARTICLE 11 Dividend Equivalents
16
ARTICLE 12 Bonus Shares
16
ARTICLE 13 Other Stock-Based Awards
16
ARTICLE 14 Non-Employee Director Awards
17
ARTICLE 15 Cash Incentive Awards
17
Section 15.1
Cash Incentive Awards
17
Section 15.2
Value of Cash Incentive Awards
17
Section 15.3
Payment of Cash Incentive Awards
17
Section 15.4
Termination of Affiliation
17
ARTICLE 16 Amendment, Modification, and Termination
17
Section 16.1
Amendment, Modification, and Termination
17
Section 16.2
Awards Previously Granted
17
ARTICLE 17 Compliance with Code Section 409A
17
Section 17.1
Awards Subject to Code Section 409A
17
Section 17.2
Deferral and/or Distribution Elections
18
Section 17.3
Subsequent Elections
18
Section 17.4
Distributions Pursuant to Deferral Elections
18
Section 17.5
Six Month Delay
18
Section 17.6
Death or Disability
19
Section 17.7
No Acceleration of Distributions
19
ARTICLE 18 Withholding
19
Section 18.1
Required Withholding
19
Section 18.2
Notification under Code Section 83(b)
19


 
- ii -

--------------------------------------------------------------------------------

 


ARTICLE 19 Additional Provisions
20
Section 19.1
Successors
20
Section 19.2
Severability
20
Section 19.3
Requirements of Law
20
Section 19.4
Securities Law Compliance
20
Section 19.5
Awards Subject to Claw-Back Policies
20
Section 19.6
No Rights as a Stockholder
20
Section 19.7
Nature of Payments
21
Section 19.8
Non-Exclusivity of Plan
21
Section 19.9
Governing Law
21
Section 19.10
Unfunded Status of Awards; Creation of Trusts
21
Section 19.11
Affiliation
21
Section 19.12
Participation
21
Section 19.13
Military Service
21
Section 19.14
Construction
21
Section 19.15
Headings
21
Section 19.16
Obligations
21
Section 19.17
No Right to Continue as Director
21
Section 19.18
Stockholder Approval
21


 
- iii -

--------------------------------------------------------------------------------

 

PULSE ELECTRONICS CORPORATION
2012 OMNIBUS INCENTIVE COMPENSATION PLAN


ARTICLE 1
EFFECTIVE DATE, OBJECTIVES AND DURATION


Section 1.1             Effective Date of the Plan. Pulse Electronics
Corporation, a Pennsylvania corporation (the “Company”), adopted the 2012
Omnibus Incentive Compensation Plan (the “Plan”) on April 9, 2012, subject to
approval by the Company’s stockholders. The terms of the Plan are set forth
herein.


Section 1.2             Objectives of the Plan. The Plan is intended (a) to
allow selected employees of and consultants to the Company and its Subsidiaries
to acquire or increase equity ownership in the Company, thereby strengthening
their commitment to the success of the Company and stimulating their efforts on
behalf of the Company, and to assist the Company and its Subsidiaries in
attracting new employees, officers and consultants and retaining existing
employees and consultants, (b) to provide annual cash incentive compensation
opportunities that are competitive with those of other peer corporations, (c) to
optimize the profitability and growth of the Company and its Subsidiaries
through incentives which are consistent with the Company’s goals, (d) to provide
Grantees with an incentive for excellence in individual performance, (e) to
promote teamwork among employees, consultants and Non-Employee Directors, and
(f) to attract and retain highly qualified persons to serve as Non-Employee
Directors and to promote ownership by such Non-Employee Directors of a greater
proprietary interest in the Company, thereby aligning such Non-Employee
Directors’ interests more closely with the interests of the Company’s
stockholders.


Section 1.3             Duration of the Plan. The Plan shall commence on the
Effective Date and shall remain in effect, subject to the right of the Board of
Directors of the Company (“Board”) to amend or terminate the Plan at any time
pursuant to Article 16 hereof, until the earlier of May 17, 2022, or the date
all Shares subject to the Plan shall have been purchased or acquired and the
restrictions on all Restricted Shares granted under the Plan shall have lapsed,
according to the Plan’s provisions.


ARTICLE 2
DEFINITIONS


Whenever used in the Plan, the following terms shall have the meanings set forth
below:


Section 2.1             “Affiliate” means any corporation or other entity,
including but not limited to partnerships, limited liability companies and joint
ventures, with respect to which the Company, directly or indirectly, owns as
applicable (a) stock possessing more than fifty percent (50%) of the total
combined voting power of all classes of stock entitled to vote, or more than
fifty percent (50%) of the total value of all shares of all classes of stock of
such corporation, or (b) an aggregate of more than fifty percent (50%) of the
profits interest or capital interest of a non-corporate entity.


Section 2.2             “Award” means Options (including non-qualified options
and Incentive Stock Options), SARs, Restricted Shares, Performance Units (which
may be paid in cash), Performance Shares, Deferred Stock, Restricted Stock
Units, Dividend Equivalents, Bonus Shares, Cash Incentive Awards or Other
Stock-Based Awards granted under the Plan.


Section 2.3             “Award Agreement” means either (a) a written agreement
entered into by the Company and a Grantee setting forth the terms and provisions
applicable to an Award granted under this Plan, or (b) a written statement
issued by the Company to a Grantee describing the terms and provisions of such
Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by the Grantee.


Section 2.4             “Board” means the Board of Directors of the Company.


Section 2.5             “Bonus Shares” means Shares that are awarded to a
Grantee with or without cost and without restrictions either in recognition of
past performance (whether determined by reference to another employee benefit
plan of the Company or otherwise) or as an incentive to become an Eligible
Person.

 
- 1 -

--------------------------------------------------------------------------------

 

Section 2.6             “Cash Incentive Award” means an Award granted under
Article 15 of the Plan.

 
Section 2.7             “CEO” means the Chief Executive Officer of the Company.


Section 2.8             “Code” means the Internal Revenue Code of 1986, as
amended from time to time. References to a particular section of the Code
include references to regulations and rulings thereunder and to successor
provisions.


Section 2.9             “Committee” or “Incentive Plan Committee” has the
meaning set forth in Section 3.1(a).


Section 2.10           “Compensation Committee” means the compensation committee
of the Board.


Section 2.11           “Common Stock” means the common stock, $0.125 par value,
of the Company.


Section 2.12           “Covered Employee” means a Grantee who, as of the last
day of the fiscal year in which the value of an Award is recognizable as income
for federal income tax purposes, is a “covered employee,” within the meaning of
Code Section 162(m), with respect to the Company.


Section 2.13           “Deferred Stock” means a right, granted under Article 10,
to receive Shares at the end of a specified deferral period.


Section 2.14           “Disability” or “Disabled” means, unless otherwise
defined in an Award Agreement, or as otherwise determined under procedures
established by the Committee for purposes of the Plan:


(a)            Except as provided in (b) below, a disability within the meaning
of Section 22(e)(3) of the Code; and


(b)            In the case of any Award that constitutes deferred compensation
within the meaning of Section 409A of the Code, a disability as defined in
regulations under Code Section 409A. For purpose of Code Section 409A, a Grantee
will be considered Disabled if:


(i)             the Grantee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or


(ii)            the Grantee is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Grantee’s employer.


Section 2.15           “Dividend Equivalent” means a right to receive payments
equal to dividends or property, if and when paid or distributed, on a specified
number of Shares.


Section 2.16           “Eligible Person” means any employee (including any
officer) of, or non-employee consultant to, or Non-Employee Director of, the
Company or any Affiliate, or potential employee (including a potential officer)
of, or non-employee consultant to, the Company or an Affiliate; provided,
however, that solely with respect to the grant of an Incentive Stock Option, an
Eligible Person shall be any employee (including any officer) of the Company or
any Subsidiary Corporation. Solely for purposes of Section 5.6(b), current or
former employees or non-employee directors of, or consultants to, of an Acquired
Entity who receive Substitute Awards in substitution for Acquired Entity Awards
shall be considered Eligible Persons under this Plan with respect to such
Substitute Awards.


Section 2.17           “Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time. References to a particular section of the Exchange
Act include references to successor provisions.


Section 2.18           “Exercise Price” means (a) with respect to an Option, the
price at which a Share may be purchased by a Grantee pursuant to such Option or
(b) with respect to an SAR, the price established at the time an SAR is granted
pursuant to Article 7, which is used to determine the amount, if any, of the
payment due to a Grantee upon exercise the SAR.

 
- 2 -

--------------------------------------------------------------------------------

 

Section 2.19            “Fair Market Value” means a price that is based on the
opening, closing, actual, high, low, or the arithmetic mean of selling prices of
a Share reported on the New York Stock Exchange (“NYSE”), or if not the NYSE, on
the established stock exchange which is the principal exchange upon which the
Shares are traded on the applicable date or the preceding trading day. Unless
the Committee determines otherwise, if the Shares are traded over the counter at
the time a determination of its Fair Market Value is required to be made
hereunder, Fair Market Value shall be deemed to be equal to the arithmetic mean
between the reported high and low or closing bid and asked prices of a Share on
the applicable date, or if no such trades were made that day then the most
recent date on which Shares were publicly traded. In the event Shares are not
publicly traded at the time a determination of their value is required to be
made hereunder, the determination of their Fair Market Value shall be made by
the Committee in such manner as it deems appropriate provided such manner is
consistent with Treasury Regulation 1.409A-1(b)(5)(iv)(B). Such definition(s) of
Fair Market Value shall be specified in each Award Agreement and may differ
depending on whether Fair Market Value is in reference to the grant, exercise,
vesting, settlement, or payout of an Award; provided, however that in the
absence of such determination, Fair Market Value means the closing price for a
Share as reported by the NYSE (or such other principal exchange) on the date
immediately preceding the Grant Date or other applicable date, or if no sales
occurred that day, on the most recent date upon which sales did occur.


Section 2.20            “Grant Date” means the date on which an Award is granted
or such later date as specified in advance by the Committee.


Section 2.21            “Grantee” means a person who has been granted an Award.


Section 2.22            “Incentive Stock Option” means an Option that is
intended to meet the requirements of Section 422 of the Code.


Section 2.23            “Including” or “includes” means “including, without
limitation,” or “includes, without limitation,” respectively.


Section 2.24            “Management Committee” has the meaning set forth in
Section 3.1(b).


Section 2.25            “Non-Employee Director” means a member of the Board who
is not an employee of the Company or any Affiliate.


Section 2.26            “Option” means an option granted under Article 6 of the
Plan.


Section 2.27            “Other Stock-Based Award” means a right, granted under
Article 13 hereof, that relates to or is valued by reference to Shares or other
Awards relating to Shares.


Section 2.28            “Performance-Based Exception” means the
performance-based exception from the tax deductibility limitations of Code
Section 162(m) contained in Code Section 162(m)(4)(C) (including the special
provisions for options thereunder). Notwithstanding the foregoing, nothing in
this Plan shall be construed to mean that an Award which does not satisfy the
requirements for performance-based compensation under Code Section 162(m) does
not constitute performance-based compensation for other purposes, including Code
Section 409A.


Section 2.29            “Performance Measures” has the meaning set forth in
Section 4.4.


Section 2.30            “Performance Period” means the time period during which
performance goals must be met.


Section 2.31            “Performance Share” and “Performance Unit” have the
respective meanings set forth in Article 9.


Section 2.32            “Period of Restriction” means the period during which
Restricted Shares are subject to forfeiture if the conditions specified in the
Award Agreement are not satisfied.


Section 2.33            “Person” means any individual, sole proprietorship,
partnership, joint venture, limited liability company, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
entity or government instrumentality, division, agency, body or department.

 
- 3 -

--------------------------------------------------------------------------------

 

Section 2.34            “Restricted Shares” means Shares, granted under Article
8, that are both subject to forfeiture and are nontransferable if the Grantee
does not satisfy the conditions specified in the Award Agreement applicable to
such Shares.


Section 2.35            “Restricted Stock Units” are rights, granted under
Article 10, to receive Shares if the Grantee satisfies the conditions specified
in the Award Agreement applicable to such rights.


Section 2.36            “Rule 16b-3” means Rule 16b-3 promulgated by the SEC
under the Exchange Act, as amended from time to time, together with any
successor rule.


Section 2.37            “SEC” means the United States Securities and Exchange
Commission, or any successor thereto.


Section 2.38            “Section 16 Non-Employee Director” means a member of the
Board who satisfies the requirements to qualify as a “non-employee director”
under Rule 16b-3.


Section 2.39            “Section 16 Person” means a person who is subject to
potential liability under Section 16(b) of the Exchange Act with respect to
transactions involving equity securities of the Company.


Section 2.40            “Separation from Service” means, with respect to any
Award that constitutes deferred compensation within the meaning of Code Section
409A, a “separation from service” as defined in Treasury Regulation Section
1.409A-1(h). For this purpose, a “separation from service” is deemed to occur on
the date that the Company and the Grantee reasonably anticipate that the level
of bona fide services the Grantee would perform for the Company and/or any
Affiliates after that date (whether as an employee, Non-Employee Director or
consultant or independent contractor) would permanently decrease to a level
that, based on the facts and circumstances, would constitute a separation from
service; provided that a decrease to a level that is 50% or more of the average
level of bona fide services provided over the prior 36 months shall not be a
separation from service, and a decrease to a level that is 20% or less of the
average level of such bona fide services shall be a separation from service. The
Committee retains the right and discretion to specify, and may specify, whether
a separation from service occurs for individuals providing services to the
Company or an Affiliate immediately prior to an asset purchase transaction in
which the Company or an Affiliate is the seller who provide services to a buyer
after and in connection with such asset purchase transaction; provided, such
specification is made in accordance with the requirements of Treasury Regulation
Section 1.409A-1(h)(4).


Section 2.41            “Share” means a share of Common Stock, and such other
securities of the Company, as may be substituted or resubstituted for Shares
pursuant to Section 4.2 hereof.


Section 2.42            “Stock Appreciation Right” or “SAR” means an Award
granted under Article 7 of the Plan.


Section 2.43            “Subsidiary Corporation” means a corporation other than
the Company in an unbroken chain of corporations beginning with the Company if,
at the time of granting the Option, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


Section 2.44            “Surviving Company” means the surviving corporation in
any merger or consolidation, involving the Company, including the Company if the
Company is the surviving corporation, or the direct or indirect parent company
of the Company or such surviving corporation following a sale of substantially
all of the outstanding stock of the Company.


Section 2.45            “Term” of any Option or SAR means the period beginning
on the Grant Date of an Option or SAR and ending on the date such Option or SAR
expires, terminates or is cancelled. No Option or SAR granted under this Plan
shall have a Term exceeding 10 years


Section 2.46            “Termination of Affiliation” occurs on the first day on
which an individual is for any reason no longer providing services to the
Company or any Affiliate in the capacity of an employee, officer or consultant
or with respect to an individual who is an employee or officer of or a
consultant to an Affiliate, the first day on which such entity ceases to be an
Affiliate of the Company; provided, however, that if an Award constitutes
deferred compensation within the meaning of Code Section 409A, Termination of
Affiliation with respect to such Award shall mean the Grantee’s Separation from
Service.

 
- 4 -

--------------------------------------------------------------------------------

 

ARTICLE 3
ADMINISTRATION


Section 3.1             Committee.


(a)            Subject to Article 14, and to Section 3.2, the Plan shall be
administered by a Committee (the “Incentive Plan Committee” or the “Committee”)
appointed by the Board from time to time. Notwithstanding the foregoing, either
the Board or the Compensation Committee may at any time and in one or more
instances reserve administrative powers to itself as the Committee or exercise
any of the administrative powers of the Committee. To the extent the Board or
Compensation Committee considers it desirable to comply with Rule 16b-3 or meet
the Performance-Based Exception, the Committee shall consist of two or more
directors of the Company, all of whom qualify as “outside directors” within the
meaning of Code Section 162(m) and Section 16 Non-Employee Directors. The number
of members of the Committee shall from time to time be increased or decreased,
and shall be subject to such conditions, in each case if and to the extent the
Board deems it appropriate to permit transactions in Shares pursuant to the Plan
to satisfy such conditions of Rule 16b-3 and the Performance-Based Exception as
then in effect.


(b)            The Board or the Compensation Committee may appoint and delegate
to another committee (“Management Committee”), or to the CEO, any or all of the
authority of the Board or the Committee, as applicable, with respect to Awards
to Grantees other than Grantees who are executive officers, Non-Employee
Directors, or are (or are expected to be) Covered Employees and/or are Section
16 Persons at the time any such delegated authority is exercised.


(c)            Unless the context requires otherwise, any references herein to
“Committee” include references to the Incentive Plan Committee, the Board or the
Compensation Committee to the extent any has assumed or exercises administrative
powers itself as the Committee pursuant to subsection (a), and to the Management
Committee or the CEO to the extent either has been delegated authority pursuant
to subsection (b), as applicable; provided that (i) for purposes of Awards to
Non-Employee Directors, “Committee” shall include only the full Board, and (ii)
for purposes of Awards intended to comply with Rule 16b-3 or meet the
Performance-Based Exception, “Committee” shall include only the Incentive Plan
Committee or the Compensation Committee.


Section 3.2             Powers of Committee. Subject to and consistent with the
provisions of the Plan (including Article 14), the Committee has full and final
authority and sole discretion as follows; provided that any such authority or
discretion exercised with respect to a specific Non-Employee Director shall be
approved by the affirmative vote of a majority of the members of the Board, even
if not a quorum, but excluding the Non-Employee Director with respect to whom
such authority or discretion is exercised:


(a)            to determine when, to whom and in what types and amounts Awards
should be granted;


(b)            to grant Awards to Eligible Persons in any number and to
determine the terms and conditions applicable to each Award (including the
number of Shares or the amount of cash or other property to which an Award will
relate, any Exercise Price or purchase price, any limitation or restriction, any
schedule for or performance conditions relating to the earning of the Award or
the lapse of limitations, forfeiture restrictions, restrictions on
exercisability or transferability, any performance goals including those
relating to the Company and/or an Affiliate and/or any division thereof and/or
an individual, and/or vesting based on the passage of time, based in each case
on such considerations as the Committee shall determine);


(c)            to determine the benefit payable under any Performance Unit,
Performance Share, Dividend Equivalent, Other Stock-Based Award or Cash
Incentive Award and to determine whether any performance or vesting conditions
have been satisfied;

 
- 5 -

--------------------------------------------------------------------------------

 

(d)            to determine whether or not specific Awards shall be granted in
connection with other specific Awards, and if so, whether they shall be
exercisable cumulatively with, or alternatively to, such other specific Awards
and all other matters to be determined in connection with an Award;


(e)            to determine the Term of any Option or SAR;


(f)             to determine the amount, if any, that a Grantee shall pay for
Restricted Shares, whether to permit or require the payment of cash dividends
thereon to be deferred and the terms related thereto, when Restricted Shares
(including Restricted Shares acquired upon the exercise of an Option) shall be
forfeited and whether such shares shall be held in escrow;


(g)            to determine whether, to what extent and under what circumstances
an Award may be settled in, or the exercise price of an Award may be paid in,
cash, Shares, other Awards or other property, or an Award may be accelerated,
vested, canceled, forfeited or surrendered or any terms of the Award may be
waived, and to accelerate the exercisability of, and to accelerate or waive any
or all of the terms and conditions applicable to, any Award or any group of
Awards for any reason and at any time;


(h)            to determine with respect to Awards granted to Eligible Persons
whether, to what extent and under what circumstances cash, Shares, other Awards,
other property and other amounts payable with respect to an Award will be
deferred, either at the election of the Grantee or if and to the extent
specified in the Award Agreement automatically or at the election of the
Committee (whether to limit loss of deductions pursuant to Code Section 162(m)
or otherwise);


(i)             to offer to exchange or buy out any previously granted Award for
a payment in cash, Shares or other Award;


(j)             to construe and interpret the Plan and to make all
determinations, including factual determinations, necessary or advisable for the
administration of the Plan;


(k)            to make, amend, suspend, waive and rescind rules and regulations
relating to the Plan;


(l)             to appoint such agents as the Committee may deem necessary or
advisable to administer the Plan;


(m)           to determine the terms and conditions of all Award Agreements
applicable to Eligible Persons (which need not be identical) and, with the
consent of the Grantee, to amend any such Award Agreement at any time, among
other things, to permit transfers of such Awards to the extent permitted by the
Plan; provided that the consent of the Grantee shall not be required for any
amendment (i) which does not adversely affect the rights of the Grantee, or (ii)
which is necessary or advisable (as determined by the Committee) to carry out
the purpose of the Award as a result of any new applicable law or change in an
existing applicable law, or (iii) to the extent the Award Agreement specifically
permits amendment without consent;


(n)            to cancel, with the consent of the Grantee, outstanding Awards
and to grant new Awards in substitution therefor;


(o)            to impose such additional terms and conditions upon the grant,
exercise or retention of Awards as the Committee may, before or concurrently
with the grant thereof, deem appropriate, including limiting the percentage of
Awards which may from time to time be exercised by a Grantee;


(p)            to make adjustments in the terms and conditions of, and the
criteria in, Awards in recognition of unusual or nonrecurring events (including
events described in Section 4.2) affecting the Company or an Affiliate or the
financial statements of the Company or an Affiliate, or in response to changes
in applicable laws, regulations or accounting principles; provided, however,
that in no event shall such adjustment increase the value of an Award for a
person expected to be a Covered Employee for whom the Committee desires to have
the Performance-Based Exception apply;

 
- 6 -

--------------------------------------------------------------------------------

 

(q)            to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, and Award Agreement or any other instrument entered into or
relating to an Award under the Plan; and


(r)             to take any other action with respect to any matters relating to
the Plan for which it is responsible and to make all other decisions and
determinations as may be required under the terms of the Plan or as the
Committee may deem necessary or advisable for the administration of the Plan.


Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any Grantee,
any person claiming any rights under the Plan from or through any Grantee, and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action. If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any Affiliate the authority, subject
to such terms as the Committee shall determine, to perform specified functions
under the Plan (subject to Sections 4.3 and 5.7(c)).


Section 3.3             No Repricings. Notwithstanding any provision in Section
3.2 to the contrary, the terms of any outstanding Option or SAR may not be
amended to reduce the Exercise Price of such Option or SAR or cancel any
outstanding Option or SAR in exchange for other Options or SARs with an Exercise
Price that is less than the Exercise Price of the cancelled Option or SAR or for
any cash payment (or Shares having with a Fair Market Value) in an amount that
exceeds the excess of the Fair Market Value of the Shares underlying such
cancelled Option or SAR over the aggregate Exercise Price of such Option or SAR
or for any other Award, without stockholder approval; provided, however, that
the restrictions set forth in this Section 3.3, shall not apply to any
adjustment allowed under to Section 4.2.


ARTICLE 4
SHARES SUBJECT TO THE PLAN, MAXIMUM AWARDS, AND 162(M) COMPLIANCE


Section 4.1             Number of Shares Available for Grants. Subject to
adjustment as provided in Section 4.2 and except as provided in Section 5.6(b),
the maximum number of Shares hereby reserved for delivery under the Plan shall
be 6,000,000, including Shares delivered pursuant to the exercise of Incentive
Stock Options granted hereunder.


If any Shares subject to an Award granted hereunder (other than a Substitute
Award granted pursuant to Section 5.6.(b)) are forfeited or such Award otherwise
terminates without the delivery of such Shares, the Shares subject to such
Award, to the extent of any such forfeiture or termination, shall again be
available for grant under the Plan. For avoidance of doubt, however, if any
Shares subject to an Award granted hereunder are withheld or applied as payment
in connection with the exercise of an Award or the withholding or payment of
taxes related thereto (“Returned Shares”), such Returned Shares will be treated
as having been delivered for purposes of determining the maximum number of
Shares available for grant under the Plan and shall not again be treated as
available for grant under the Plan. Moreover, the number of Shares available for
issuance under the Plan may not be increased through the Company’s purchase of
Shares on the open market with the proceeds obtained from the exercise of any
Options granted hereunder. Upon settlement of an SAR, the number of Shares
underlying the portion of the SAR that is exercised will be treated as having
been delivered for purposes of determining the maximum number of Shares
available for grant under the Plan and shall not again be treated as available
for grant under the Plan.


Shares delivered pursuant to the Plan may be, in whole or in part, authorized
and unissued Shares, or treasury Shares, including Shares repurchased by the
Company for purposes of the Plan.


Section 4.2             Adjustments in Authorized Shares and Awards;
Liquidation, Dissolution or Change of Control.


(a)            Adjustment in Authorized Shares and Awards. In the event that the
Committee determines that any dividend or other distribution (whether in the
form of cash, Shares, or other property), recapitalization, forward or reverse
stock split, subdivision, consolidation or reduction of capital, reorganization,
merger, consolidation, scheme of arrangement, split-up, spin-off or combination
involving the Company or repurchase or exchange of Shares or other securities of
the Company or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that any adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, (iii) the Exercise Price with respect to any Award or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award, and (iv) the number and kind of Shares of outstanding
Restricted Shares, or the Shares underlying any Award of Restricted Stock Units,
Deferred Stock or other outstanding Share-based Award. Notwithstanding the
foregoing, no such adjustment shall be authorized with respect to any Options or
SARs to the extent that such adjustment would cause the Option or SAR
(determined as if such Option or SAR was an Incentive Stock Option) to violate
Section 424(a) of the Code or otherwise subject any Grantee to taxation under
Section 409A of the Code; and provided further that the number of Shares subject
to any Award denominated in Shares shall always be a whole number.

 
- 7 -

--------------------------------------------------------------------------------

 

(b)            Merger, Consolidation or Similar Corporate Transaction. In the
event of a merger or consolidation of the Company with or into another
corporation or a sale of substantially all of the stock of the Company (a
“Corporate Transaction”), unless an outstanding Award is assumed by the
Surviving Company or replaced with an equivalent Award granted by the Surviving
Company in substitution for such outstanding Award, such Award shall be vested
and non-forfeitable and any conditions on such Award shall lapse, as to all or
any part of such Award, including Shares as to which the Award would not
otherwise be exercisable or non-forfeitable. If an Award becomes exercisable or
non-forfeitable in lieu of assumption or replacement by the Surviving Company in
a Corporate Transaction, the Committee may either (i) allow all Grantees to
exercise such Awards of Options and SARs within a reasonable period prior to the
consummation of the transactions and cancel any outstanding Awards that remain
unexercised upon consummation of the Corporate Transaction, or (ii) cancel any
or all outstanding Awards of Options and SARs in exchange for a payment (in
cash, or in securities or other property) in an amount equal to the amount that
the Grantee would have received (net of the Exercise Price) if such Options and
SARs were fully vested and exercised immediately prior to the consummation of
the Corporate Transaction. Notwithstanding the foregoing, if an Option or SAR is
not assumed by the Surviving Company or replaced with an equivalent Award issued
by the Surviving Company and the Exercise Price with respect to any outstanding
Option or SAR exceeds the Fair Market Value of the Shares immediately prior to
the consummation of the Corporation Transaction, such Awards shall be cancelled
without any payment to the Grantee.


(c)            Liquidation or Dissolution of the Company. In the event of the
proposed dissolution or liquidation of the Company, each Award will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Committee. Additionally, the Committee may, in the exercise of
its sole discretion, cause Awards to be vested and non-forfeitable and cause any
conditions on any such Award to lapse, as to all or any part of such Award,
including Shares as to which the Award would not otherwise be exercisable or
non-forfeitable and allow all Grantees to exercise such Awards of Options and
SARs within a reasonable period prior to the consummation of such proposed
action. Any Awards that remain unexercised upon consummation of such proposed
action shall be cancelled.


(d)            Deferred Compensation and Awards Intended to Comply With the
Performance-Based Exception. Notwithstanding the forgoing provisions of this
Section 4.2,


(i)             if an Award (other than an Option or SAR) is intended to comply
with the Performance-Based Exception, no payment or settlement of such Award
shall be made pursuant to Section 4.2(b) or (c) until the earlier (i) the
consummation of a change of control of the Company (as determined by the
Committee in its sole discretion) or (ii) the attainment of the Performance
Measure(s) upon which the Award is conditioned as certified by the Committee;
and


(ii)            if an Award constitutes deferred compensation within the meaning
of Code Section 409A, no payment or settlement of such Award shall be made
pursuant to Section 4.2(b) or (c), unless the Corporate Transaction or the
dissolution or liquidation of the Company, as applicable, constitutes a change
in ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company as described in Treasury
Regulation Section 1.409A-3(i)(5).

 
- 8 -

--------------------------------------------------------------------------------

 

Section 4.3             Compliance with Section 162(m) of the Code.


(a)            Section 162(m) Compliance. To the extent the Committee determines
that compliance with the Performance-Based Exception is desirable with respect
to an Award, this Section 4.3(a) shall apply. Each Award that is intended to
meet the Performance-Based Exception and is granted to a person the Committee
believes is likely to be a Covered Employee at the time such Award is settled
shall comply with the requirements of the Performance-Based Exception; provided,
however, that to the extent Code Section 162(m) requires periodic shareholder
approval of performance measures, such approval shall not be required for the
continuation of the Plan or as a condition to grant any Award hereunder after
such approval is required. In addition, in the event that changes are made to
Code Section 162(m) to permit flexibility with respect to the Award or Awards
available under the Plan, the Committee may, subject to this Section 4.3, make
any adjustments to such Awards as it deems appropriate.


(b)            Annual Individual Limitations. No Grantee may be granted Awards
(other than Awards that cannot be satisfied in Shares) with respect to more than
600,000 Shares, subject to adjustment as provided in Section 4.2(a), in a single
calendar year and except as otherwise provided in Section 5.6(b). The maximum
potential value of Awards to be settled in cash or property (other than Shares)
that may be granted in any calendar year to any Grantee shall not exceed $2.5
million for all such Awards with performance periods exceeding 18 months and
$1.75 million for all such Awards with performance periods that do not exceed 18
months.


Section 4.4             Performance-Based Exception Under Section 162(m). Unless
and until the Committee proposes for stockholder vote and stockholders approve a
change in the general performance measures set forth in this Section 4.4, for
Awards (other than Options or SARs) designed to qualify for the
Performance-Based Exception, the objective Performance Measure(s) shall be
chosen from among the following: the attainment by a Share a specified Fair
Market Value for a specified period of time; earnings per Share; earnings per
Share from continuing operations; total shareholder return; return on assets;
return on equity; return on capital; earnings before or after taxes, interest,
depreciation, and/or amortization; return on investment; interest expense; cash
flow; cash flow from operations; revenues; sales; costs; assets; debt; expenses;
inventory turnover; economic value added; cost of capital; operating margin;
gross margin; net income before or after taxes; operating earnings either before
or after interest expense and either before or after incentives or asset
impairments; attainment of cost reduction goals; revenue per customer; customer
turnover rate; asset impairments; financing costs; capital expenditures; working
capital; strategic business criteria, consisting of one or more objectives based
on meeting specified revenue, market penetration, geographic business expansion
goals, objectively identified project milestones, production volume levels, cost
targets, and goals relating to acquisitions or divestitures; customer
satisfaction, aggregate product price and other product price measures; safety
record; service reliability; debt rating; and achievement of business and
operational goals, such as market share, new products, and/or business
development. Any applicable Performance Measure may be applied on a pre- or
post-tax basis. The Committee may, on the Grant Date of an Award intended to
comply with the Performance-Based Exception, and in the case of other grants, at
any time, provide that the formula for such Award may include or exclude items
to measure specific objectives, such as losses from discontinued operations,
extraordinary gains or losses, the cumulative effect of accounting changes,
acquisitions or divestitures, foreign exchange impacts and any unusual,
nonrecurring gain or loss. The levels of performance required with respect to
Performance Measures may be expressed in absolute or relative levels and may be
based upon a set increase, set positive result, maintenance of the status quo,
set decrease or set negative result. Performance Measures may differ for Awards
to different Grantees. The Committee shall specify the weighting (which may be
the same or different for multiple objectives) to be given to each performance
objective for purposes of determining the final amount payable with respect to
any such Award. Any one or more of the Performance Measures may apply to the
Grantee, a department, unit, division or function within the Company or any one
or more Affiliates; and may apply either alone or relative to the performance of
other businesses or individuals (including industry or general market indices).
For Awards intended to comply with the Performance-Based Exception, the
Committee shall set the Performance Measures within the time period prescribed
by Section 162(m) of the Code.


The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception may not (unless the Committee determines to amend the Award so that it
no longer qualified for the Performance-Based Exception) be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward). The
Committee may not, unless the Committee determines to amend the Award so that it
no longer qualifies for the Performance-Based Exception, delegate any
responsibility with respect to Awards intended to qualify for the
Performance-Based Exception. All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing prior to payment
of the Award.

 
- 9 -

--------------------------------------------------------------------------------

 

In the event that applicable laws change to permit Committee discretion to alter
the governing performance measures without obtaining stockholder approval of
such changes, and still qualify for the Performance-Based Exception, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.


ARTICLE 5
ELIGIBILITY AND GENERAL CONDITIONS OF AWARDS


Section 5.1             Eligibility. The Committee may in its discretion grant
Awards to any Eligible Person, whether or not he or she has previously received
an Award; provided, however, that all Awards made to Non-Employee Directors
shall be determined by the Board in its sole discretion.


Section 5.2             Award Agreement. To the extent not set forth in the
Plan, the terms and conditions of each Award shall be set forth in an Award
Agreement.


Section 5.3             General Terms and Termination of Affiliation. The
Committee may impose on any Award or the exercise or settlement thereof, at the
date of grant or, subject to the provisions of Section 16.2, thereafter, such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine, including terms requiring forfeiture,
acceleration or pro-rata acceleration of Awards in the event of a Termination of
Affiliation by the Grantee. Except as may be required under the Pennsylvania
Business Corporation Law, Awards may be granted for no consideration other than
prior and future services. Except as otherwise determined by the Committee
pursuant to this Section 5.3, all Options that have not been exercised, or any
other Awards that remain subject to a risk of forfeiture or which are not
otherwise vested, or which have outstanding Performance Periods, at the time of
a Termination of Affiliation shall be forfeited to the Company.


Section 5.4             Nontransferability of Awards.


(a)            Each Award and each right under any Award shall be exercisable
only by the Grantee during the Grantee’s lifetime, or, if permissible under
applicable law, by the Grantee’s guardian or legal representative or by a
transferee receiving such Award pursuant to a qualified domestic relations order
(a “QDRO”) as defined in the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder.


(b)            No Award (prior to the time, if applicable, Shares are delivered
in respect of such Award), and no right under any Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Grantee otherwise than by will or by the laws of descent and distribution (or in
the case of Restricted Shares, to the Company) or pursuant to a QDRO, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary to receive benefits in
the event of the Grantee’s death shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.


(c)            Notwithstanding subsections (a) and (b) above, to the extent
provided in the Award Agreement, Options (other than Incentive Stock Options)
and Restricted Shares, may be transferred, without consideration, to a Permitted
Transferee. For this purpose, a “Permitted Transferee” in respect of any Grantee
means any member of the Immediate Family of such Grantee, any trust of which all
of the primary beneficiaries are such Grantee or members of his or her Immediate
Family, or any partnership (including limited liability companies and similar
entities) of which all of the partners or members are such Grantee or members of
his or her Immediate Family; and the “Immediate Family” of a Grantee means the
Grantee’s spouse, children, stepchildren, grandchildren, parents, stepparents,
siblings, grandparents, nieces and nephews. Such Option may be exercised by such
transferee in accordance with the terms of the Award Agreement. If so determined
by the Committee, a Grantee may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the Grantee,
and to receive any distribution with respect to any Award upon the death of the
Grantee. A transferee, beneficiary, guardian, legal representative or other
person claiming any rights under the Plan from or through any Grantee shall be
subject to and consistent with the provisions of the Plan and any applicable
Award Agreement, except to the extent the Plan and Award Agreement otherwise
provide with respect to such persons, and to any additional restrictions or
limitations deemed necessary or appropriate by the Committee.

 
- 10 -

--------------------------------------------------------------------------------

 

(d)            Nothing herein shall be construed as requiring the Committee to
honor a QDRO except to the extent required under applicable law.


Section 5.5             Cancellation and Rescission of Awards. Unless the Award
Agreement specifies otherwise, the Committee may cancel, rescind, suspend,
withhold, or otherwise limit or restrict any unexercised Award at any time if
the Grantee is not in compliance with all applicable provisions of the Award
Agreement and the Plan or if the Grantee has a Termination of Affiliation.


Section 5.6             Stand-Alone, Tandem and Substitute Awards.


(a)            Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution for, any other Award granted under the Plan unless such tandem or
substitution Award would subject the Grantee to tax penalties imposed under
Section 409A of the Code; provided further that if the stand-alone, tandem or
substitute Award is intended to qualify for the Performance-Based Exception, it
must separately satisfy the requirements of the Performance-Based Exception. If
an Award is granted in substitution for another Award or any non-Plan award or
benefit, the Committee shall require the surrender of such other Award or
non-Plan award or benefit in consideration for the grant of the new Award.
Awards granted in addition to or in tandem with other Awards or non-Plan awards
or benefits may be granted either at the same time as or at a different time
from the grant of such other Awards or non-Plan awards or benefits; provided,
however, that if any SAR is granted in tandem with an Incentive Stock Option,
such SAR and Incentive Stock Option must have the same Grant Date, Term and the
Exercise Price of the SAR may not be less than the Exercise Price of the
Incentive Stock Option.


(b)            The Committee may, in its discretion and on such terms and
conditions as the Committee considers appropriate in the circumstances, grant
Awards under the Plan (“Substitute Awards”) in substitution for stock and
stock-based awards (“Acquired Entity Awards”) held by current or former
employees or non-employee directors of, or consultants to, another corporation
or entity who become Eligible Persons as the result of a merger or consolidation
of the employing corporation or other entity (the “Acquired Entity”) with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or stock of the Acquired Entity immediately prior to such merger,
consolidation or acquisition in order to preserve for the Grantee the economic
value of all or a portion of such Acquired Entity Award at such price as the
Committee determines necessary to achieve preservation of economic value. The
limitations of Sections 4.1 and 4.3 on the number of Shares reserved or
available for grants shall not apply to Substitute Awards granted under this
Section 5.6(b).


Section 5.7             Compliance with Rule 16b-3.


(a)            Six-Month Holding Period Advice. Unless a Grantee could otherwise
dispose of or exercise a derivative security or dispose of Shares delivered
under the Plan without incurring liability under Section 16(b) of the Exchange
Act, the Committee may advise or require a Grantee to comply with the following
in order to avoid incurring liability under Section 16(b) of the Exchange Act:
(i) at least six months must elapse from the date of acquisition of a derivative
security under the Plan to the date of disposition of the derivative security
(other than upon exercise or conversion) or its underlying equity security, and
(ii) Shares granted or awarded under the Plan other than upon exercise or
conversion of a derivative security must be held for at least six months from
the date of grant of an Award.


(b)            Reformation to Comply with Exchange Act Rules. To the extent the
Committee determines that a grant or other transaction by a Section 16 Person
should comply with applicable provisions of Rule 16b-3 (except for transactions
exempted under alternative Exchange Act rules), the Committee shall take such
actions as necessary to make such grant or other transaction so comply, and if
any provision of this Plan or any Award Agreement relating to a given Award does
not comply with the requirements of Rule 16b-3 as then applicable to any such
grant or transaction, such provision will be construed or deemed amended, if the
Committee so determines, to the extent necessary to conform to the then
applicable requirements of Rule 16b-3.

 
- 11 -

--------------------------------------------------------------------------------

 

(c)            Rule 16b-3 Administration. Any function relating to a Section 16
Person shall be performed solely by the Committee or the Board if necessary to
ensure compliance with applicable requirements of Rule 16b-3, to the extent the
Committee determines that such compliance is desired. Each member of the
Committee or person acting on behalf of the Committee shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him by
any officer, manager or other employee of the Company or any Affiliate, the
Company’s independent certified public accountants or any executive compensation
consultant or attorney or other professional retained by the Company to assist
in the administration of the Plan.


Section 5.8             Deferral of Award Payouts. The Committee may permit a
Grantee to defer, or if and to the extent specified in an Award Agreement
require the Grantee to defer, receipt of the payment of cash or the delivery of
Shares that would otherwise be due by virtue of the lapse or waiver of
restrictions with respect to Restricted Stock Units, the satisfaction of any
requirements or goals with respect to Performance Units or Performance Shares,
the lapse or waiver of the deferral period for Deferred Stock, or the lapse or
waiver of restrictions with respect to Other Stock-Based Awards or Cash
Incentive Awards. If the Committee permits such deferrals, the Committee shall
establish rules and procedures for making such deferral elections and for the
payment of such deferrals, which shall conform in form and substance with
applicable regulations promulgated under Section 409A of the Code and Article 17
to ensure that the Grantee is not subjected to tax penalties under Section 409A
of the Code with respect to such deferrals. Except as otherwise provided in an
Award Agreement, any payment or any Shares that are subject to such deferral
shall be made or delivered to the Grantee as specified in the Award Agreement or
pursuant to the Grantee’s deferral election.


ARTICLE 6

STOCK OPTIONS


Section 6.1             Grant of Options. Subject to and consistent with the
provisions of the Plan, Options may be granted to any Eligible Person in such
number, and upon such terms, and at any time and from time to time as shall be
determined by the Committee.


Section 6.2             Award Agreement. Each Option grant shall be evidenced by
an Award Agreement that shall specify the Exercise Price, the Term of the
Option, the number of Shares to which the Option pertains, the time or times at
which such Option shall be exercisable and such other provisions as the
Committee shall determine.


Section 6.3             Option Exercise Price. The Exercise Price of an Option
under this Plan shall be determined in the sole discretion of the Committee but
may not be less than 100% of the Fair Market Value of a Share on the Grant Date.


Section 6.4             Grant of Incentive Stock Options. At the time of the
grant of any Option, the Committee may in its discretion designate that such
Option shall be made subject to additional restrictions to permit it to qualify
as an Incentive Stock Option. Any Option designated as an Incentive Stock
Option:


(a)            shall be granted only to an employee of the Company or a
Subsidiary Corporation;


(b)            shall have an Exercise Price of not less than 100% of the Fair
Market Value of a Share on the Grant Date, and, if granted to a person who owns
capital stock (including stock treated as owned under Section 424(d) of the
Code) possessing more than 10% of the total combined voting power of all classes
of capital stock of the Company or any Subsidiary Corporation (a “More Than 10%
Owner”), have an Exercise Price not less than 110% of the Fair Market Value of a
Share on its Grant Date;


(c)            shall be for a period of not more than 10 years (five years if
the Grantee is a More Than 10% Owner) from its Grant Date, and shall be subject
to earlier termination as provided herein or in the applicable Award Agreement;


(d)            shall not have an aggregate Fair Market Value (as of the Grant
Date) of the Shares with respect to which Incentive Stock Options (whether
granted under the Plan or any other stock option plan of the Grantee’s employer
or any parent or Subsidiary Corporation (“Other Plans”)) are exercisable for the
first time by such Grantee during any calendar year (“Current Grant”),
determined in accordance with the provisions of Section 422 of the Code, which
exceeds $100,000 (the “$100,000 Limit”);

 
- 12 -

--------------------------------------------------------------------------------

 

(e)            shall, if the aggregate Fair Market Value of the Shares
(determined on the Grant Date) with respect to the Current Grant and all
Incentive Stock Options previously granted under the Plan and any Other Plans
which are exercisable for the first time during a calendar year (“Prior Grants”)
would exceed the $100,000 Limit, be, as to the portion in excess of the $100,000
Limit, exercisable as a separate option that is not an Incentive Stock Option at
such date or dates as are provided in the Current Grant;


(f)             shall require the Grantee to notify the Committee of any
disposition of any Shares delivered pursuant to the exercise of the Incentive
Stock Option under the circumstances described in Section 421(b) of the Code
(relating to holding periods and certain disqualifying dispositions)
(“Disqualifying Disposition”) within 10 days of such a Disqualifying
Disposition;


(g)            shall by its terms not be assignable or transferable other than
by will or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided, however, that the Grantee
may, to the extent provided in the Plan in any manner specified by the
Committee, designate in writing a beneficiary to exercise his or her Incentive
Stock Option after the Grantee’s death; and


(h)            shall, if such Option nevertheless fails to meet the foregoing
requirements, or otherwise fails to meet the requirements of Section 422 of the
Code for an Incentive Stock Option, be treated for all purposes of this Plan,
except as otherwise provided in subsections (d) and (e) above, as an Option that
is not an Incentive Stock Option.


Notwithstanding the foregoing and Section 3.2, the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option.


Section 6.5             Payment of Exercise Price. Except as otherwise provided
by the Committee in an Award Agreement, Options shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares made by any one or more of the
following means:


(a)            cash, personal check or wire transfer;


(b)            delivery of Common Stock owned by the Grantee prior to exercise,
valued at their Fair Market Value on the date of exercise;


(c)            with the approval of the Committee, Shares acquired upon the
exercise of such Option, such Shares valued at their Fair Market Value on the
date of exercise;


(d)            with the approval of the Committee, Restricted Shares held by the
Grantee prior to the exercise of the Option, each such share valued at the Fair
Market Value of a Share on the date of exercise; or


(e)            subject to applicable law (including the prohibited loan
provisions of Section 402 of the Sarbanes Oxley Act of 2002), through the sale
of the Shares acquired on exercise of the Option through a broker-dealer to whom
the Grantee has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the amount of sale or loan
proceeds sufficient to pay for such Shares, together with, if requested by the
Company, the amount of federal, state, local or foreign withholding taxes
payable by Grantee by reason of such exercise.


The Committee may in its discretion specify that, if any Restricted Shares
(“Tendered Restricted Shares”) are used to pay the Exercise Price, (x) all the
Shares acquired on exercise of the Option shall be subject to the same
restrictions as the Tendered Restricted Shares, determined as of the date of
exercise of the Option, or (y) a number of Shares acquired on exercise of the
Option equal to the number of Tendered Restricted Shares shall be subject to the
same restrictions as the Tendered Restricted Shares, determined as of the date
of exercise of the Option.

 
- 13 -

--------------------------------------------------------------------------------

 

ARTICLE 7
STOCK APPRECIATION RIGHTS


Section 7.1             Issuance. Subject to and consistent with the provisions
of the Plan, the Committee, at any time and from time to time, may grant SARs to
any Eligible Person either alone or in addition to other Awards granted under
the Plan. Such SARs may, but need not, be granted in connection with a specific
Option granted under Article 6. The Committee may impose such conditions or
restrictions on the exercise of any SAR as it shall deem appropriate.


Section 7.2             Award Agreements. Each SAR grant shall be evidenced by
an Award Agreement in such form as the Committee may approve and shall contain
such terms and conditions not inconsistent with other provisions of the Plan as
shall be determined from time to time by the Committee.


Section 7.3             SAR Exercise Price. The Exercise Price of a SAR shall be
determined by the Committee in its sole discretion; provided that the Exercise
Price shall not be less than 100% of the Fair Market Value of a Share on the
date of the grant of the SAR.


Section 7.4             Exercise and Payment. Upon the exercise of an SAR, a
Grantee shall be entitled to receive payment from the Company in an amount
determined by multiplying:


(a)            The excess of the Fair Market Value of a Share on the date of
exercise over the Exercise Price; by


(b)            The number of Shares with respect to which the SAR is exercised.


SARs shall be deemed exercised on the date written notice of exercise in a form
acceptable to the Committee is received by the Secretary of the Company. The
Company shall make payment in respect of any SAR within five (5) days of the
date the SAR is exercised. Any payment by the Company in respect of a SAR may be
made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine.


Section 7.5             Grant Limitations. The Committee may at any time impose
any other limitations upon the exercise of SARs which, in the Committee's sole
discretion, are necessary or desirable in order for Grantees to qualify for an
exemption from Section 16(b) of the Exchange Act.


ARTICLE 8
RESTRICTED SHARES


Section 8.1             Grant of Restricted Shares. Subject to and consistent
with the provisions of the Plan, the Committee, at any time and from time to
time, may grant Restricted Shares to any Eligible Person in such amounts as the
Committee shall determine.


Section 8.2             Award Agreement. Each grant of Restricted Shares shall
be evidenced by an Award Agreement that shall specify the Period(s) of
Restriction, the number of Restricted Shares granted, and such other provisions
as the Committee shall determine. The Committee may impose such conditions
and/or restrictions on any Restricted Shares granted pursuant to the Plan as it
may deem advisable, including restrictions based upon the achievement of
specific performance goals, time-based restrictions on vesting following the
attainment of the performance goals, and/or restrictions under applicable
securities laws; provided that such conditions and/or restrictions may lapse, if
so determined by the Committee, in the event of the Grantee’s Termination of
Affiliation due to death, Disability, or involuntary termination by the Company
or an Affiliate without “cause.”


Section 8.3             Consideration for Restricted Shares. The Committee shall
determine the amount, if any, that a Grantee shall pay for Restricted Shares.

 
- 14 -

--------------------------------------------------------------------------------

 

Section 8.4             Effect of Forfeiture. If Restricted Shares are
forfeited, and if the Grantee was required to pay for such shares or acquired
such Restricted Shares upon the exercise of an Option, the Grantee shall be
deemed to have resold such Restricted Shares to the Company at a price equal to
the lesser of (x) the amount paid by the Grantee for such Restricted Shares, or
(y) the Fair Market Value of a Share on the date of such forfeiture. The Company
shall pay to the Grantee the deemed sale price as soon as is administratively
practical. Such Restricted Shares shall cease to be outstanding and shall no
longer confer on the Grantee thereof any rights as a stockholder of the Company,
from and after the date of the event causing the forfeiture, whether or not the
Grantee accepts the Company’s tender of payment for such Restricted Shares.


Section 8.5             Escrow; Legends. The Committee may provide that the
certificates for any Restricted Shares (x) shall be held (together with a stock
power executed in blank by the Grantee) in escrow by the Secretary of the
Company until such Restricted Shares become nonforfeitable or are forfeited
and/or (y) shall bear an appropriate legend restricting the transfer of such
Restricted Shares under the Plan. If any Restricted Shares become
nonforfeitable, the Company shall cause certificates for such shares to be
delivered without such legend.


ARTICLE 9
PERFORMANCE UNITS AND PERFORMANCE SHARES


Section 9.1             Grant of Performance Units and Performance Shares.
Subject to and consistent with the provisions of the Plan, Performance Units or
Performance Shares may be granted to any Eligible Person in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee.


Section 9.2             Value/Performance Goals. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the number or value of Performance Units or Performance
Shares that will be paid to the Grantee. With respect to Covered Employees and
to the extent the Committee deems it appropriate to comply with Section 162(m)
of the Code, all performance goals shall be objective Performance Measures
satisfying the requirements for the Performance-Based Exception and shall be set
by the Committee within the time period prescribed by Section 162(m) of the Code
and related regulations.


(a)            Performance Unit. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant.


(b)            Performance Share. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the date of grant.


Section 9.3             Earning of Performance Units and Performance Shares.
After the applicable Performance Period has ended, the holder of Performance
Units or Performance Shares shall be entitled to payment based on the level of
achievement of performance goals set by the Committee. If a Performance Unit or
Performance Share Award is intended to comply with the Performance-Based
Exception, the Committee shall certify the level of achievement of the
performance goals in writing before the Award is settled.


At the discretion of the Committee, the settlement of Performance Units or
Performance Shares may be in cash, Shares of equivalent value, or in some
combination thereof, as set forth in the Award Agreement.


If a Grantee is promoted, demoted or transferred to a different business unit of
the Company during a Performance Period, then, to the extent the Committee
determines that the Award, the performance goals, or the Performance Period are
no longer appropriate, the Committee may adjust, change, eliminate or cancel the
Award, the performance goals, or the applicable Performance Period, as it deems
appropriate in order to make them appropriate and comparable to the initial
Award, the performance goals, or the Performance Period.


At the discretion of the Committee, a Grantee may be entitled to receive any
dividends or Dividend Equivalents declared with respect to Shares deliverable in
connection with grants of Performance Units or Performance Shares which have
been earned, but not yet delivered to the Grantee.


 
- 15 -

--------------------------------------------------------------------------------

 

ARTICLE 10
DEFERRED STOCK AND RESTRICTED STOCK UNITS
 
Section 10.1            Grant of Deferred Stock and Restricted Stock Units.
Subject to and consistent with the provisions of the Plan, the Committee, at any
time and from time to time, may grant Deferred Stock and/or Restricted Stock
Units to any Eligible Person, in such amount and upon such terms as the
Committee shall determine. Deferred Stock must conform in form and substance
with applicable regulations promulgated under Section 409A of the Code and with
Article 17 to ensure that the Grantee is not subjected to tax penalties under
Section 409A of the Code with respect to such Deferred Stock.


Section 10.2            Vesting and Delivery. Delivery of Shares subject to a
Deferred Stock grant will occur upon expiration of the deferral period or upon
the occurrence of one or more of the distribution events described in Section
409A(a)(2) of the Code as specified by the Committee in the Grantee’s Award
Agreement for the Award of Deferred Stock. Delivery of Shares subject to a grant
of Restricted Stock Units occurs no later than the 15th day of the third month
following the end of the taxable year of the Grantee or the fiscal year of the
Company in which the Grantee’s rights under such Restricted Stock Units are no
longer subject to a substantial risk of forfeiture as defined in final
regulations under Section 409A of the Code. In addition, an Award of Deferred
Stock may be subject to such substantial risk of forfeiture conditions as the
Committee may impose, which conditions may lapse at such times or upon the
achievement of such objectives as the Committee shall determine at the time of
grant or thereafter. A Grantee awarded Deferred Stock or Restricted Stock Units
will have no voting rights with respect to such Deferred Stock or Restricted
Stock Units prior to the delivery of Shares in settlement of such Deferred Stock
and/or Restricted Stock Units. Unless otherwise determined by the Committee, a
Grantee will have the rights to receive Dividend Equivalents in respect of
Deferred Stock and/or Restricted Stock Units, which Dividend Equivalents shall
be deemed reinvested in additional Shares of Deferred Stock or Restricted Stock
Units, as applicable. Unless otherwise determined by the Committee, to the
extent that the Grantee has a Termination of Affiliation while the Deferred
Stock or Restricted Stock Units remains subject to a substantial risk of
forfeiture, such Deferred Shares or Restricted Stock Units shall be forfeited,
unless the Committee determines that such substantial risk of forfeiture shall
lapse in the event of the Grantee’s Termination of Affiliation due to death,
Disability, or involuntary termination by the Company or an Affiliate without
“cause.”


ARTICLE 11
DIVIDEND EQUIVALENTS


The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards; provided, however, that no Dividend Equivalents
may be granted in conjunction with any grant of Options or SARs. The Committee
may provide that Dividend Equivalents shall be paid or distributed when accrued
or shall be deemed to have been reinvested in additional Shares or additional
Awards or otherwise reinvested.


ARTICLE 12
BONUS SHARES


Subject to the terms of the Plan, the Committee may grant Bonus Shares to any
Eligible Person, in such amount and upon such terms and at any time and from
time to time as shall be determined by the Committee.


ARTICLE 13
OTHER STOCK-BASED AWARDS


The Committee is authorized, subject to limitations under applicable law, to
grant such other Awards that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Shares, as deemed
by the Committee to be consistent with the purposes of the Plan, including
Shares awarded which are not subject to any restrictions or conditions,
convertible or exchangeable debt securities or other rights convertible or
exchangeable into Shares, and Awards valued by reference to the value of
securities of or the performance of specified Affiliates. Subject to and
consistent with the provisions of the Plan, the Committee shall determine the
terms and conditions of such Awards. Except as provided by the Committee, Shares
delivered pursuant to a purchase right granted under this Article 13 shall be
purchased for such consideration, paid for by such methods and in such forms,
including cash, Shares, outstanding Awards or other property, as the Committee
shall determine.


 
- 16 -

--------------------------------------------------------------------------------

 
 
ARTICLE 14
NON-EMPLOYEE DIRECTOR AWARDS
 
Subject to the terms of the Plan, the Board may grant Awards to any Non-Employee
Director, in such amount and upon such terms and at any time and from time to
time as shall be determined by the full Board in its sole discretion.


ARTICLE 15
CASH INCENTIVE AWARDS


Section 15.1            Cash Incentive Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Cash Incentive Awards to any Eligible Person in such amounts and upon such
terms, including the achievement of specific performance goals during the
Performance Period, as the Committee may determine. With respect to Covered
Employees and to the extent the Committee deems it appropriate to comply with
Section 162(m) of the Code, all performance goals shall be objective Performance
Measures satisfying the requirements for the Performance-Based Exception and
shall be set by the Committee within the time period prescribed by Section
162(m) of the Code and related regulations. An Eligible Person may have more
than one Cash Incentive Award outstanding at any time. For instance, the
Committee may grant an Eligible Person one Cash Incentive Award with a calendar
year or fiscal year Performance Period (an annual incentive bonus) and a
separate Cash Incentive Award with a Performance Period that covers more than
one calendar or fiscal year (a long-term cash incentive bonus).


Section 15.2            Value of Cash Incentive Awards. Each Cash Incentive
Award shall specify a payment amount or payment range as determined by the
Committee. The Committee shall establish performance goals applicable to each
Cash Incentive Award in its discretion and the amount that will be paid to the
Grantee pursuant to such Cash Incentive Award if the applicable performance
goals for the Performance Period are met.


Section 15.3            Payment of Cash Incentive Awards. Payment, if any, with
respect to a Cash Incentive Awards shall be made in cash in accordance with the
terms of the Award Agreement; provided, however, that if the Award Agreement
does not specify a payment date with respect to a Cash Incentive Award, payment
of the Cash Incentive Award will be made no later than the 15th day of the third
month following the end of the taxable year of the Grantee or the fiscal year of
the Company during which the Performance Period ends.


Section 15.4            Termination of Affiliation. The Committee shall
determine the extent to which a Grantee shall have the right to receive Cash
Incentive Awards following his or her Termination of Affiliation. Such
provisions shall be determined in the sole discretion of the Committee, such
provisions may be included in an Award Agreement entered into with each Grantee,
but need not be uniform among all Cash Incentive Awards granted pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.


ARTICLE 16
AMENDMENT, MODIFICATION, AND TERMINATION


Section 16.1            Amendment, Modification, and Termination. Subject to
Section 16.2, the Board may, at any time and from time to time, alter, amend,
suspend, discontinue or terminate the Plan in whole or in part without the
approval of the Company’s stockholders, except that (a) any amendment or
alteration shall be subject to the approval of the Company’s stockholders if
such stockholder approval is required by any federal or state law or regulation
or the rules of any stock exchange or automated quotation system on which the
Shares may then be listed or quoted, and (b) the Board may otherwise, in its
discretion, determine to submit other such amendments or alterations to
stockholders for approval.


Section 16.2            Awards Previously Granted. Except as otherwise
specifically permitted in the Plan or an Award Agreement, no termination,
amendment, or modification of the Plan shall adversely affect in any material
way any Award previously granted under the Plan, without the written consent of
the Grantee of such Award.


ARTICLE 17
COMPLIANCE WITH CODE SECTION 409A


Section 17.1            Awards Subject to Code Section 409A. The provisions of
this Article 17 shall apply to any Award or portion thereof that is or becomes
deferred compensation subject to Code Section 409A (a “409A Award”),
notwithstanding any provision to the contrary contained in the Plan or the Award
Agreement applicable to such Award.

 
- 17 -

--------------------------------------------------------------------------------

 

Section 17.2            Deferral and/or Distribution Elections. Except as
otherwise permitted or required by Code Section 409A, the following rules shall
apply to any deferral and/or elections as to the form or timing of distributions
(each, an “Election”) that may be permitted or required by the Committee with
respect to a 409A Award:


(a)            Any Election must be in writing and specify the amount being
deferred, and the time and form of distribution (i.e., lump sum or installments)
as permitted by this Plan. An Election may but need not specify whether payment
will be made in cash, Shares or other property.


(b)            Any Election shall become irrevocable as of the deadline
specified by the Committee, which shall not be later than December 31 of the
year preceding the year in which services relating to the Award commence;
provided, however, that if the Award qualifies as “performance-based
compensation” for purposes of Code Section 409A and is based on services
performed over a period of at least twelve (12) months, then the deadline may be
no later than six (6) months prior to the end of such Performance Period.


(c)            Unless otherwise provided by the Committee, an Election shall
continue in effect until a written election to revoke or change such Election is
received by the Committee, prior to the last day for making an Election for the
subsequent year.


Section 17.3            Subsequent Elections. Except as otherwise permitted or
required by Code Section 409A, any 409A Award which permits a subsequent
Election to further defer the distribution or change the form of distribution
shall comply with the following requirements:


(a)            No subsequent Election may take effect until at least twelve (12)
months after the date on which the subsequent Election is made;


(b)            Each subsequent Election related to a distribution upon
separation from service, a specified time, or a change in control as defined in
Section 17.4(e) must result in a delay of the distribution for a period of not
less than five (5) years from the date such distribution would otherwise have
been made; and


(c)            No subsequent Election related to a distribution to be made at a
specified time or pursuant to a fixed schedule shall be made less than twelve
(12) months prior to the date the first scheduled payment would otherwise be
made.


Section 17.4            Distributions Pursuant to Deferral Elections. Except as
otherwise permitted or required by Code Section 409A, no distribution in
settlement of a 409A Award may commence earlier than:


(a)            Separation from Service;


(b)            The date the Participant becomes Disabled (as defined in Section
2.14(b);


(c)            The Participant’s death;


(d)            A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Committee upon the grant of the Award and set forth in the
Award Agreement or (ii) specified by the Grantee in an Election complying with
the requirements of Section 17.2 and/or 17.3, as applicable; or


(e)            A change in control of the Company within the meaning of Treasury
Regulation Section 1.409A-3(h)(5).


Section 17.5            Six Month Delay. Notwithstanding anything herein or in
any Award Agreement or Election to the contrary, to the extent that distribution
of a 409A Award is triggered by a Grantee’s Separation from Service, if the
Grantee is then a “specified employee” (as defined in Treasury Regulation
Section 1.409A-1(i)), no distribution may be made before the date which is six
(6) months after such Grantee’s Separation from Service, or, if earlier, the
date of the Grantee’s death.

 
- 18 -

--------------------------------------------------------------------------------

 

Section 17.6            Death or Disability. Unless the Award Agreement
otherwise provides, if a Grantee dies or becomes Disabled before complete
distribution of amounts payable upon settlement of a 409A Award, such
undistributed amounts, to the extent vested, shall be distributed as provided in
the Participants Election. If the Participant has made no Election with respect
to distributions upon death or Disability, all such distributions shall be paid
in a lump sum within 90 days following the date of the Participant’s death or
Disability.


Section 17.7            No Acceleration of Distributions. This Plan does not
permit the acceleration of the time or schedule of any distribution under a 409A
Award, except as provided by Code Section 409A and/or applicable regulations or
rulings issued thereunder.


ARTICLE 18
WITHHOLDING


Section 18.1            Required Withholding.


(a)            The Committee in its sole discretion may provide that when taxes
are to be withheld in connection with the exercise of an Option or SAR, or upon
the lapse of restrictions on Restricted Shares, or upon the transfer of Shares,
or upon payment of any other benefit or right under this Plan (the date on which
such exercise occurs or such restrictions lapse or such payment of any other
benefit or right occurs hereinafter referred to as the “Tax Date”), the Grantee
may elect to make payment for the withholding of federal, state and local taxes,
including Social Security and Medicare (“FICA”) taxes by one or a combination of
the following methods:


(i)             payment of an amount in cash equal to the amount to be withheld;


(ii)            delivering part or all of the amount to be withheld in the form
of Common Stock valued at its Fair Market Value on the Tax Date;


(iii)           requesting the Company to withhold from those Shares that would
otherwise be received upon exercise of the Option or SAR, upon the lapse of
restrictions on Restricted Stock, or upon the transfer of Shares, a number of
Shares having a Fair Market Value on the Tax Date equal to the amount to be
withheld; or


(iv)          withholding from any compensation otherwise due to the Grantee.


The Committee in its sole discretion may provide that the maximum amount of tax
withholding upon exercise of an Option or SARs, upon the lapse of restrictions
on Restricted Shares, or upon the transfer of Shares, to be satisfied by
withholding Shares upon exercise of such Option or SAR, upon the lapse of
restrictions on Restricted Shares, or upon the transfer of Shares, pursuant to
clause (iii) above shall not exceed the minimum amount of taxes, including FICA
taxes, required to be withheld under federal, state and local law. An election
by Grantee under this subsection is irrevocable. Any fractional share amount and
any additional withholding not paid by the withholding or surrender of Shares
must be paid in cash. If no timely election is made, the Grantee must deliver
cash to satisfy all tax withholding requirements.


(b)            Any Grantee who makes a Disqualifying Disposition (as defined in
Section 6.4(f)) or an election under Section 83(b) of the Code shall remit to
the Company an amount sufficient to satisfy all resulting tax withholding
requirements in the same manner as set forth in subsection (a).


Section 18.2            Notification under Code Section 83(b). If the Grantee,
in connection with the exercise of any Option, or the grant of Restricted
Shares, makes the election permitted under Section 83(b) of the Code to include
in such Grantee’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code, then such Grantee shall notify the Company of such
election within 10 days of filing the notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code. The Committee may, in
connection with the grant of an Award or at any time thereafter, prohibit a
Grantee from making the election described above.


 
- 19 -

--------------------------------------------------------------------------------

 

ARTICLE 19
ADDITIONAL PROVISIONS
 
Section 19.1            Successors. All obligations of the Company under the
Plan with respect to Awards granted hereunder shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise of all or
substantially all of the business and/or assets of the Company.


Section 19.2            Severability. If any part of the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.


Section 19.3            Requirements of Law. The granting of Awards and the
delivery of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. Notwithstanding any provision
of the Plan or any Award, Grantees shall not be entitled to exercise, or receive
benefits under, any Award, and the Company (and any Affiliate) shall not be
obligated to deliver any Shares or deliver benefits to a Grantee, if such
exercise or delivery would constitute a violation by the Grantee or the Company
of any applicable law or regulation.


Section 19.4            Securities Law Compliance.


(a)            If the Committee deems it necessary to comply with any applicable
securities law, or the requirements of any stock exchange upon which Shares may
be listed, the Committee may impose any restriction on Awards or Shares acquired
pursuant to Awards under the Plan as it may deem advisable. All certificates for
Shares delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the SEC, any stock exchange upon which Shares are then listed, any applicable
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. If so
requested by the Company, the Grantee shall make a written representation to the
Company that he or she will not sell or offer to sell any Shares unless a
registration statement shall be in effect with respect to such Shares under the
Securities Act of 1993, as amended, and any applicable state securities law or
unless he or she shall have furnished to the Company, in form and substance
satisfactory to the Company, that such registration is not required.


(b)            If the Committee determines that the exercise or
nonforfeitability of, or delivery of benefits pursuant to, any Award would
violate any applicable provision of securities laws or the listing requirements
of any national securities exchange or national market system on which are
listed any of the Company’s equity securities, then the Committee may postpone
any such exercise, nonforfeitability or delivery, as applicable, but the Company
shall use all reasonable efforts to cause such exercise, nonforfeitability or
delivery to comply with all such provisions at the earliest practicable date.


Section 19.5            Awards Subject to Claw-Back Policies. Notwithstanding
any provisions herein to the contrary, all Awards granted hereunder shall be
subject to the terms of any recoupment policy currently in effect or
subsequently adopted by the Board to implement Section 304 of the Sarbanes-Oxley
Act of 2002 ("Sarbanes-Oxley Act") or Section 10D of the Exchange Act (or with
any amendment or modification of such recoupment policy adopted by the Board) to
the extent that such Award (whether or not previously exercised or settled) or
the value of such Award is required to be returned to the Company pursuant to
the terms of such recoupment policy.


Section 19.6            No Rights as a Stockholder. No Grantee shall have any
rights as a stockholder of the Company with respect to the Shares (other than
Restricted Shares) which may be deliverable upon exercise or payment of such
Award until such Shares have been delivered to him or her. Restricted Shares,
whether held by a Grantee or in escrow by the Secretary of the Company, shall
confer on the Grantee all rights of a stockholder of the Company, except as
otherwise provided in the Plan or Award Agreement. At the time of a grant of
Restricted Shares, the Committee may require the payment of cash dividends
thereon to be deferred and, if the Committee so determines, reinvested in
additional Restricted Shares. Stock dividends and deferred cash dividends issued
with respect to Restricted Shares shall be subject to the same restrictions and
other terms as apply to the Restricted Shares with respect to which such
dividends are issued. The Committee may in its discretion provide for payment of
interest on deferred cash dividends.

 
- 20 -

--------------------------------------------------------------------------------

 

Section 19.7            Nature of Payments. Unless otherwise specified in the
Award Agreement, Awards shall be special incentive payments to the Grantee and
shall not be taken into account in computing the amount of salary or
compensation of the Grantee for purposes of determining any pension, retirement,
death or other benefit under (a) any pension, retirement, profit sharing, bonus,
insurance or other employee benefit plan of the Company or any Affiliate, except
as such plan shall otherwise expressly provide, or (b) any agreement between (i)
the Company or any Affiliate and (ii) the Grantee, except as such agreement
shall otherwise expressly provide.


Section 19.8            Non-Exclusivity of Plan. Neither the adoption of the
Plan by the Board nor its submission to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other compensatory arrangements for employees or
Non-Employee Directors as it may deem desirable.


Section 19.9            Governing Law. The Plan, and all agreements hereunder,
shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania, other than its laws respecting choice of law.


Section 19.10         Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Grantee pursuant to
an Award, nothing contained in the Plan or any Award Agreement shall give any
such Grantee any rights that are greater than those of a general creditor of the
Company; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Company’s obligations under the
Plan to deliver cash, Shares or other property pursuant to any Award which
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines.


Section 19.11         Affiliation. Nothing in the Plan or an Award Agreement
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Grantee’s employment or consulting contract at any
time, nor confer upon any Grantee the right to continue in the employ of or as
an officer of or as a consultant to the Company or any Affiliate.


Section 19.12         Participation. No employee or officer shall have the right
to be selected to receive an Award under this Plan or, having been so selected,
to be selected to receive a future Award.


Section 19.13         Military Service. Awards shall be administered in
accordance with Section 414(u) of the Code and the Uniformed Services Employment
and Reemployment Rights Act of 1994.


Section 19.14         Construction. The following rules of construction will
apply to the Plan: (a) the word “or” is disjunctive but not necessarily
exclusive, and (b) words in the singular include the plural, words in the plural
include the singular, and words in the neuter gender include the masculine and
feminine genders and words in the masculine or feminine gender include the other
neuter genders.


Section 19.15         Headings. The headings of articles and sections are
included solely for convenience of reference, and if there is any conflict
between such headings and the text of this Plan, the text shall control.


Section 19.16         Obligations. Unless otherwise specified in the Award
Agreement, the obligation to deliver, pay or transfer any amount of money or
other property pursuant to Awards under this Plan shall be the sole obligation
of a Grantee’s employer; provided that the obligation to deliver or transfer any
Shares pursuant to Awards under this Plan shall be the sole obligation of the
Company.


Section 19.17         No Right to Continue as Director. Nothing in the Plan or
any Award Agreement shall confer upon any Non-Employee Director the right to
continue to serve as a director of the Company.


Section 19.18         Stockholder Approval. All Awards granted on or after the
Effective Date and prior to the date the Company’s stockholders approve the Plan
are expressly conditioned upon and subject to approval of the Plan by the
Company’s stockholders.
 
 
- 21 -

--------------------------------------------------------------------------------